Citation Nr: 0004868
Decision Date: 01/05/00	Archive Date: 03/02/00

DOCKET NO. 98-03 361A              DATE 

On appeal from the Department of Veterans Affairs Regional Office
in Hartford, Connecticut

THE ISSUE

Entitlement to an increased rating for residuals of a shell
fragment wound (SFW) of the right anterior thigh, Muscle Group XIV,
currently evaluated as 10 percent disabling.

REPRESENTATION

Appellant represented by: Disabled American Veterans

WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

B.E. Jordan, Counsel

INTRODUCTION

The veteran had active military service from September 1969 to
April 1971.

This appeal to the Board of Veterans' Appeals (Board) arises from
a rating decision of the Department of Veterans Affairs (VA)
Regional Office (RO) in Hartford, Connecticut.

REMAND

The veteran asserts that his service-connected right thigh
disability is more disabling than currently evaluated. The record
shows that the subjective complaints include burning, pain, and
discomfort in the right thigh when standing for long periods of
time. The veteran also asserts that these symptoms interfere with
his employment duties.

In March 1997, the RO denied the veteran's claim for an increased
rating for the disability at issue. In reaching this determination,
the RO considered the report of a VA examination that revealed, in
pertinent part, minimal tissue loss on the right thigh and muscle
penetration of the anterior right thigh. There was no tendon
damage, bone penetration, joint penetration, or nerve damage. The
anterior thigh strength was good. There was no evidence of constant
pain. X-rays of the right femur dated January 1997 revealed, in
pertinent part, shrapnel in the upper thigh on the right side;
otherwise unremarkable femur. The diagnosis was shrapnel in the
upper thigh on the right side-otherwise unremarkable femur. Based
on these findings the RO determined that there was no basis for the
assignment of a higher disability evaluation based on the criteria
set forth in 38 C.F.R. 4.73, Diagnostic Code 5314 (1999).

The veteran's representative in a VA Form-646 asserts that the RO
failed to consider other pertinent rating codes including 38 C.F.R.
4.40 when evaluating the veteran's claim. It is also argued that
Esteban v. Brown, 6 Vet..App. 259 (1994), is for application in
assigning a separate evaluation for a scar.

2 -

The Board notes that the veteran's right thigh disability involving
the musculoskeletal system. In evaluating the severity of the
veteran's right thigh disability, consideration must be given to VA
Schedule for Rating Disabilities pertaining to the musculoskeletal
complex provided in 38 C.F.R. Part 4 and the application of 38
C.F.R. 4.40 (1999), regarding functional loss due to pain, and 38
C.F.R. 4.45 (1999), regarding weakness, fatigability,
incoordination or pain on movement of a joint. See DeLuca v. Brown,
8 Vet. App. 202 (1995). In that connection, the Board notes that
the January 1997 examination is the most current orthopedic
examination of record; however, it does not provide range of motion
findings with respect to the right thigh. Thus, the Board is of the
view that another VA examination as set forth below is necessary in
this matter.

In light of the current state of the record, the Board concludes
that further evidentiary development would be helpful to an
equitable determination of this appeal. See Littke v. Derwinski, 1
Vet. App. 90 (1990); Green v. Derwinski, 1 Vet. App. 121 (1991).

Accordingly, the case is REMANDED to the RO for the following
actions:

1. The RO should contact the veteran and request that he identify
the names, addresses, and approximate dates of treatment for all VA
and non-VA health care providers who have currently treated him for
his service-connected residuals of a SFW of the right anterior
thigh, Muscle Group XIV. With any necessary authorization from the
veteran, the RO should attempt to obtain copies of pertinent
treatment records identified by the veteran which are not currently
of record.

2. Thereafter, the veteran should be afforded a VA examination to
determine the current severity his service-connected residuals of
SFW of the right anterior thigh with damage to muscle group XIV.
The claims

- 3 -

folder and a copy of this Remand should be made available to the
examiner for review. All indicated studies, including x-rays,
should be performed. The examiner should report all findings
related to the service-connected residuals of SFW of the right
anterior thigh with damage to muscle group XIV in detail. The
examiner should also provide range of motion findings related to
any joint affected by the service-connected residuals of SFW of the
right anterior thigh with damage to muscle group XIV. The examiner
is requested to specifically provide a description of all
associated scarring of the right thigh. It should be noted whether
any identified scarring is tender and painful on objective
demonstration, is poorly nourished, superficial, has repeated
ulceration, or affects the function of any joint. Tests of joint
movement against varying resistance should be performed by the
examiner. The examiner should note in specific degrees the range of
motion of the effected joint(s). Muscle strength should be
measured, as compared to the left leg, and specifically noted
numerically. The extent of any incoordination, weakened movement
and excess fatigability on use should also be described by the
examiner. The examiner should be requested to identify any
objective evidence of pain or functional loss due to pain. The
examiner should also express an opinion concerning whether there
would be additional limits on functional ability during flare-ups
(if the veteran describes flare- ups), and, if feasible, express
this in terms of additional degrees of limitation of motion during
flare-ups. The examiner should provide an opinion concerning the
impact of the veteran's disability on his industrial adaptability.
If this is not feasible, the examiner should

4 -

so state. The rationale for all opinions expressed should be
explained.

3. The RO should ensure that the examination report contains all
requested information. Stegal v. West, 11 Vet. App. 268 (1998).
Thereafter, the RO should undertake any other indicated development
and readjudicate the issue on appeal, with consideration of a
separate rating for scaring pursuant to Estaban v. Brown, 6 Vet.
App. 256, 262 (1994), if appropriate, and consideration of 38
C.F.R. 4.40, 4.45, if appropriate.

4. If the benefit sought on appeal is not granted to the veteran's
satisfaction, the RO should issue a Supplemental Statement of the
Case and provide the veteran and his representative with an
appropriate opportunity to respond.

Thereafter, the case should be returned to the Board for further
appellate consideration, if otherwise in order. All issues properly
in appellate status should be returned to the Board at the same
time. By this REMAND, the Board intimates no opinion as to any
final outcome warranted. No action is required of the veteran until
he is otherwise notified by the RO.

The appellant has the right to submit additional evidence and
argument on the matter or matters the Board has remanded to the
regional office. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO. The
law requires that all claims that are remanded by the Board of
Veterans' Appeals or by the United States Court of Appeals for
Veterans Claims for additional development or other appropriate
action must be handled in an expeditious manner. See The Veterans'
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 302, 108
Stat. 4645, 4658 (1994), 38 U.S.C.A. 5101 (West Supp. 1999)
(Historical and Statutory

5 - 

Notes). In addition, VBA's Adjudication Procedure Manual, M21-1,
Part IV, directs the ROs to provide expeditious handling of all
cases that have been remanded by the Board and the Court. See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

MILO H. HAWLEY 
Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. 7252 (West 1991 & Supp. 1999), only a decision of
the Board of Veterans' Appeals is appealable to the United States
Court of Appeals for Veterans Claims. This remand is in the nature
of a preliminary order and does not constitute a decision of the
Board on the merits of your appeal. 38 C.F.R. 20.1100(b) (1999).

6 -



